Exhibit 14 Hallador Energy Company Code of Conduct Introduction Our Board of Directors (the "Board") has adopted the following Code of Conduct (this "Code") for members of the Board, our officers and employees. This Code is intended to focus such persons on areas of ethical risk, provide guidance and to help them recognize and deal with ethical issues, provide mechanisms to report unethical conduct and help foster honest and ethical conduct. Each director, officer and employee must comply with the letter and spirit of this Code. This Code addresses each of you. No code or policy can anticipate every situation that may arise. Accordingly, this Code is intended to serve as a source of guiding principles for directors, officers and employees. If any aspect of this Code is unclear to you as an employee, or if you have any questions or face dilemmas that are not addressed, you should confer with your supervisor. We reserve the right to amend or rescind this Code or any portion of it at any time and to adopt different policies and procedures at any time. In the event of any conflict or inconsistency between this Code and any other materials distributed by us, this Code shall govern. If a law conflicts with a policy in this Code, you must comply with the law. If you are in, or aware of, a situation that you believe may violate or lead to a violation of this Code, follow the guidelines described in this Code. Conflict of Interest A "conflict of interest" occurs when your private interest interferes in any way, or appears to interfere, with our interests as a whole. Conflicts of interest arise when you or your immediate family receives improper personal benefits, financial or otherwise, as a result of your position with us. You must avoid conflicts of interest with us. It is impossible to enumerate all the situations in which potential conflicts of interest might arise. This Code does not attempt to describe all possible conflicts of interest that could develop. Some of the more common conflicts from which you must refrain, however, are set out below: •Loans.
